[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 97-1743

                HECTOR GUZMAN-RIVERA, ET AL.,

                   Plaintiffs, Appellants,

                              v.

                 HECTOR RIVERA-CRUZ, ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

 [Hon. Gilberto Gierbolini-Ortiz, Senior U.S. District Judge]                                                                        

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Stahl and Lynch, Circuit Judges.                                                          

                                         

Juan  R. Requena Davila and Law Offices Alvaro R. Calderon, Jr. on                                                                           
brief for appellant.
Esther  Castro  Schmidt  and  Gaztambide  &  Plaza  on  brief  for                                                              
appellees.

                                         

                       October 14, 1997
                                         

     Per  Curiam.  We  have reviewed the  briefs submitted by                            

the  parties  and  the  record  on  appeal,  and  we  affirm.

Appellants  argue the  court abused  its  discretion when  it

dismissed the  action without prejudice  after being  advised

the appellants could not locate two essential witnesses.

     An  abuse  of discretion  may  not be  found  unless the

court's  error  resulted  in  substantial  prejudice  to  the

movant.   United States v.  Saccoccia, 58 F.3d 754,  770 (1st                                                 

Cir. 1995).   We  see no prejudice  here, since  the district

court offered appellants  the opportunity to return  to court

if  they  were  able  to  locate  their  witnesses  within  a

reasonable amount of time.  

     Affirmed.  Loc. R. 27.1.                         

                             -2-